81087: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32363: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81087


Short Caption:DOWNS, II (ROBERT) VS. STATECourt:Supreme Court


Related Case(s):69378


Lower Court Case(s):Washoe Co. - Second Judicial District - CR131585Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/08/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert William Downs, IIEdward T. Reed


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/29/2021OpenRehearing PetitionAppellant


01/05/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/28/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/28/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-16022




05/11/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/10/20.  To Court Reporter: Lori Umston. (SC)20-17793




05/19/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-19110




07/30/2020TranscriptFiled Notice from Court Reporter.  Lori Urmston stating that the requested transcripts were delivered.  Dates of transcripts: 02/02/20. (SC)20-27859




08/24/2020MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix (First Request). (SC)20-31132




08/24/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: September 25, 2020. (SC)20-31188




09/25/2020MotionFiled Motion for Extension of Time to File Opening Brief.  (SC)20-35351




10/01/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: October 9, 2020. (SC).20-35990




10/09/2020BriefFiled Appellant's Opening Brief. (SC)20-37246




10/09/2020AppendixFiled Appellant's Appendix Volume I. (SC)20-37247




10/09/2020AppendixFiled Appellant's Appendix Volume II. (SC)20-37250




10/09/2020AppendixFiled Appellant's Appendix Volume III. (SC)20-37251




10/09/2020AppendixFiled Appellant's Appendix Volume IV. (SC)20-37258




10/09/2020AppendixFiled Appellant's Appendix Volume V. (SC)20-37262




10/09/2020AppendixFiled Appellant's Appendix Volume VI. (SC)20-37263




11/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: November 23, 2020. (SC).20-41031




11/23/2020BriefFiled Respondent's Answering Brief. (SC)20-42704




12/22/2020MotionFiled Appellant's Motion for Extension to File Reply Brief (First Request). (SC)20-46179




12/22/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: January 22, 2021. (SC)20-46191




01/22/2021MotionFiled Appellant's Motion for Extension to File Reply Brief (Second Request). (SC)21-02098




01/26/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  February 5, 2021.  (SC)21-02436




02/01/2021Order/ProceduralFiled Amended Order Granting Motion.  Appellant's Reply Brief due: February 5, 2021.  (SC)21-02996




02/05/2021BriefFiled Appellant's Reply Brief. (SC)21-03563




02/08/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG (SC)21-32363




11/29/2021MotionFiled Appellant's  Motion to Extend Time to File Petition for Rehearing. (SC)21-33905




12/01/2021Order/ProceduralFiled Order Granting Motion. Appellant's petition for rehearing due: December 29, 2021. (SC)21-34305





Combined Case View